 1

 2

 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA

11   JOSE LORENZO MORALES                              Case No. 1:17-cv-001673-AWI-JLT
12                  Plaintiff,                         ORDER ON STIPULATION TO
13                                                     AMEND DISCOVERY AND
            vs.                                        SCHEDULING ORDER
14   R. TORRES, et al.,
15                  Defendants.
16

17         Upon consideration of the Parties’ Joint Stipulation to Amend Discovery and Scheduling
18   Order, dated April 12, 2019, the Court finds good cause to modify the Scheduling Order and sets
19   the following new dates:
20           1) The deadline for motions challenging exhaustion of administrative remedies is
21                01/12/2020;
22           2) The deadline for amending the pleadings is 02/10/2020;
23           3) The deadline for completion of all discovery, including filing motions to compel, is
24                03/12/2020; and
25 / / /

26 / / /
27 / /

28
                                                          1
 1        4) The deadline for filing pre−trial dispositive motions is 4/12/2020.

 2
     IT IS SO ORDERED.
 3
       Dated:   July 11, 2019                               /s/ Jennifer L. Thurston
 4                                                  UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                      2
